El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
*312La cuestión a resolver en este caso es si nn caso de pena capital queda de oficio transferido a la Corte Suprema de Puerto Eico en grado de apelación por efecto de la Ley No. 10 de marzo 9,- 1911, que estatuye lo siguiente:
“Sección Ia. — -En toda causa en que se hubiere pronunciado sen-tencia de muerte por una corte de distrito, será el deber del abogado o abogados del acusado apelar debidamente dicha causa para ante el Tribunal Supremo de Puerto Rico.
“Sección 2a. — En todas esas causas en las cuales el abogado del acusado no haya hecho preparar el récord en debida forma para tras-mitirlo al Tribunal Supremo según se dispone anteriormente, dentro del tiempo que la ley prescribe, el secretario de la corte de distrito notificará el hecho al juez del distrito, y será entonces el deber de dicho juez, en los treinta días -subsiguientes, preparar y certificar una relación de la prueba presentada al jurado en la forma que le sea más conveniente, y dicho juez de distrito queda autorizado para prorrogar el tiempo en el cual deba el secretario enviar la transcrip-ción del récord al Tribunal Supremo en cumplimiento de las disposi-ciones de esta ley.
“Sección 3a. — Toda ley o parte de ley que se opusiere a la pre-sente queda por ésta derogada.”
Leyes de 1911, p. 70.
Como puede verse, la sección Ia. impone al abogado o abogados el deber de “apelar debidamente” para ante la Corte Suprema de Puerto Eico. Por tanto, la Legislatura consideró como esencial para una apelación el que ésta se interpusiera, y si ésta ha de interponerse resulta que no ha existido la intención por parte de la Legislatura de que los icasos de pena de muerte queden de oficio apelados para ante la Corte Suprema. En otros términos, si el caso quedara de oficio transferido por el mero hecho de ser un caso de pena capital, no existiría la necesidad de imponer al abogado el deber de apelar.
La sección 2a. presupone que se ha interpuesto la apela-ción y elevado el caso a la Corte Suprema de Puerto Eico. Sus palabras se refieren a la omisión por parte del abogado, no de interponer la apelación sino de preparar el récord para *313elevarlo a este tribunal. Dicta sección parte del supuesto de que la jurisdicción sobre el caso ha sido ya adquirida por la Corte Suprema de Puerto Eico, mediante la apelación por el abogado. Por tanto, cuando el abogado deja de preparar el récord, habiendo ya sido transferida la jurisdicción a esta corte, entonces el juez tiene el deber, mediante previo aviso, de preparar una “relación de la prueba presentada al ju-rado.” El juez queda autorizado para prorrogar el tiempo para que se eleve el récord en debida forma, y es de supo-nerse que la exposición del caso que ha de preparar el juez puede agregarse al legajo de la sentencia que se prepare de acuerdo con los preceptos del artículo 356 del Código de Enjuiciamiento Criminal, enmendado por la Ley de marzo 7, 1908, página 56. La sección 2a. se refiere únicamente a la preparación de la exposición del caso y a su incorporación en la transcripción de autos. No trata de la adquisición por este tribunal de jurisdicción. Las palabras “según se dis-pone anteriormente” son anómalas porque el deber de ape-lar no incluye el deber de preparar él récord. Tal vez su única explicación es el uso de las palabras “apelar debida-mente.” La Legislatura en la primera sección, puede haber tenido la intención, de que la palabra £ ‘ debidamente ’ ’ se apli-que también a la preparación del récord. Entonces el deber de los abogados sería no sólo de apelar sino también de pre-parar el récord, y las palabras “ según se dispone anterior-mente” serían explicables. De otra manera no son sino su-perfinas.
Pero hay otras consideraciones de carácter general. El artículo 345 del Código de Enjuiciamiento Criminal, enmen-dado por Ley de febrero 6, 1904, dispone que cualquiera de las partes puede apelar para ante la Corte Suprema siempre que la apelación verse sobre una cuestión de derecho según queda prescrito en este capítulo.
El artículo 347 dispone que el acusado puede apelar (1) de una sentencia condenatoria definitiva, (2) de una orden denegando una moción de nuevo juicio, (3) de una orden die-*314tada después de sentencia y qne afecte los derechos sustan-ciales de la parte. Estos constituyen todos los preceptos lega-les anteriores a marzo 9, 1911, en virtud de los cuales un acu-sado podía apelar para ante la Corte Suprema. En la Ley de marzo 9,1911, no hay la más mínima palabra que se refiera a estos artículos o que demuestre una intención directa de modificarlos o enmendarlos. Las derogaciones tácitas no son favorecidas por la ley y cualquiera duda dehe resolverse en contra de la intención de cambiar la ley y el procedimiento constante de varios años.
En todas partes es necesario que la voluntad de la parte de apelar se revele. El principal deber de un abogado es ajustarse a las instrucciones de su cliente, y a pesar de las palabras de la ley en sentido contrario no creemos que un abo-gado tenga el derecho de apelar contra la voluntad de su cliente. No hay precepto alguno en la ley que fije el momento en que quedaría el caso elevado si se sostuviera que el caso queda de oficio transferido. ¿Queda el caso elevado instan-táneamente a la Corte Suprema al decretarse la sentencia o cuándo el abogado deja de apelar? ¿Cuándo empieza a correr el tiempo para preparar la transcripción de autos y por qué se hace necesario prorrogar el término según dis-pone la sección 2a., si el caso no ha de regirse por las reglas aplicables a todo oteo caso criminal y exige la intervención de la parte o de su abogado?
En el caso de autos el juez preparó la exposición del caso y el secretario elevó la transcripción de autos pero no se inter-puso apelación. De aquí que este tribunal nunca adquirió jurisdicción y no tenemos autoridad para examinar los méri-tos de las alegaciones ni del juicio.
El objeto de esa ley no ha sido otro que el de imponer al abogado el deber de establecer apelación en causas de pena capital y el de que para resolverlas esta Corte Suprema» tenga siempre ante sí una relación de la prueba presentada al jurado, ya preparada por el abogado o en su defecto por el juez que presidió el juicio, evitando de este modo que, cual *315ha ocurrido en muchos anteriormente por falta' de esa rela-ción de hechos, tuviéramos que limitar nuestra consideración en el caso a determinar si la acusación era suficiente y si las instrucciones del juez al jurado eran correctas. El caso dehe ser desestimado o archivado por falta de apelación.

Sobreseída la apelación y archivada la tram scrip ción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
Los Jueces Asociados Sres. del Toro y Hutchison disin-tieron.